Citation Nr: 1630552	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  13-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Board remanded this case and instructed the RO to contact the appropriate service department to conduct a search for sick and morning reports.  In a December 2015 letter, the RO requested the Veteran to complete National Archives Form 13055 in order to request a thorough search for military records.  In February 2016, the RO received records from the National Archives and Records Administration in response to the Form 13055 request.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.   Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In providing the benefit of the doubt to the Veteran, the evidence establishes that the Veteran's bilateral foot disability is attributable to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral foot disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for bilateral foot disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Foot Disability

The Veteran seeks entitlement for a bilateral foot disability.  Specifically, the Veteran asserts that his bilateral foot disability is due to wearing combat boots two sizes too small during field training between 1953 and 1954.  Additionally, the Veteran asserts that he injured his feet when he jumped aboard a tank.  

Initially, the Board notes that the Veteran's service records were destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  The RO attempted to recreate the Veteran's service treatment records (STRs).  Further, after requesting records from the National Archives, the only service treatment record available is the Veteran's separation examination.  

When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

As noted above, the Veteran's STR includes only a March 1955 separation examination.  The separation examination shows that the examining physician noted normal feet.  

In an October 2002 VA medical record, the Veteran complained of swelling and pain to his left foot and noted pain in his ankle and plantar areas.  He denied trauma and stated that he had that condition in the past.  The physician diagnosed the Veteran with inflammation of the left foot.

The Veteran's private medical records show that in February 2010 he claimed his large bunions resulted from shoes he wore while he was in the military.  In September 2010, the Veteran reported that his bilateral foot symptoms existed since service and that his feet conditions resulted from wearing shoes that were too small.  The physician noted flat feet and deformities to the toes.  In a September 2010 Statement in Support of Claim, the Veteran's physician stated that he developed deformities of the bilateral feet while in the military consisting of lateral deviations of both great toes with prominence of the first metatarsophalangeal joints and also inflamed bunions and splay feet.  

In an April 2010 claim for benefits the Veteran stated that, while serving in the Army, the combat boots he was issued were too small and rubbed and irritated his feet.  In a December 2010 Report of General Information, the Veteran stated that he was forced to wear smaller shoes while in the military which subsequently caused bunions and bilateral foot trouble.  He further stated that his shoe size is 13W and that he was forced to wear size 11 shoes.

During a February 2014 Board Video Conference Hearing, the Veteran's representative stated that he was constantly on his feet during service conducting strenuous field training exercises and that he injured his feet in 1954 while jumping aboard a tank and landing on a "hot spot."  Thereafter, the Veteran stated that he received X-rays, was treated with shots and pills, and was put on light duty until his discharge.  

Lastly, in a February 2014 Statement in Support of Claim, the Veteran's physician stated that, while acknowledging that the Veteran's complaints are subjective and assuming the Veteran's assertions regarding how he injured his feet in service are correct, it was his medical opinion that based upon the lay statements "it is as likely as not that his current bilateral foot condition, with deformities of the structure of his feet and toes..., are connected to [the Veteran's] infantry duties in service or by the in service tank injury."

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection.  The Veteran maintains that he developed bunions in service after wearing combat boots that were two sizes two small which irritated his feet.  The Veteran also maintains that he injured his feet when he jumped aboard a tank.  Further, the Veteran maintains that he was treated in service for his injuries and was subsequently put on light duty till discharge.  

The Board notes that, as the Veteran's service records are mostly unavailable, it is not possible to determine an in-service event based upon tangible documentation.  In addition, while the separation examination noted normal feet, that is not dispositive of the inquiry as to whether any current diagnoses are related to service.  In this regard, the Board notes that the Veteran is competent to report that he was injured and that his feet swelled up during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Board finds that the Veteran's statements in this case are credible and sufficient to establish an in-service event or injury.  The Veteran has consistently related that his bilateral foot symptoms were caused by his military boots and had done so prior to filing his claim for benefits.  In addition, in October 2002, seven years prior to filing his claim, the Veteran reported that his current foot condition existed before.  Furthermore, the Board notes that reports of pain are subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of foot pain and swelling during service and a history of having experienced foot pain and swelling since service.

Moreover, based upon the Veteran's lay statements, the Veteran's physician provided a medical opinion linking his current bilateral foot disability to his service related foot injuries.  There is no medical evidence to the contrary.  Therefore, the Board finds the February 2014 medical opinion the most probative evidence of record. 

Accordingly, based on this record the Board will resolve reasonable doubt in favor of the Veteran and find that the elements necessary to establish service connection are met; thus service connection for a bilateral foot disability is granted.  38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral foot disability is granted.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


